Exhibit 10.7
 
NOTE: Portions of this Exhibit are the subject of a Confidential Treatment
Request by the Registrant to the Securities and Exchange Commission (the
“Commission”).  Such portions have been redacted and are marked with a “[***]”
in the place of the redacted language.  The redacted information has been filed
separately with the Commission.
 
Change Order No. 5
 
December 6, 2010
Stone & Webster, Inc.
1430 Enclave Parkway
Houston, TX  77077
 
Pursuant to Article 8.2 of the original Engineering and Procurement Agreement
dated August 7, 2007 (the “Agreement”), by and between Hoku Materials, Inc.
(“Owner”) and Stone & Webster, Inc. (“Contractor”), as amended by Change
Order No. 1, Change Order No. 2, and Change Order No. 3, and Change Order No. 4
(collectively, the “Prior Change Orders”), Owner and Contractor hereby agree to
the following Change of the Hoku poly-silicon plant project (the “Project”) and
the Agreement, which are effective as of the last date set forth on the
signature page hereto:
 
(1)
Capitalized terms not otherwise defined in this Change Order are defined in the
Agreement or the Prior Change Orders, as applicable.

 
(2)
Notwithstanding any prior notices from Owner to suspend Work, Owner on July 21,
2010 directed Contractor to resume all Work identified in the Exhibit A to the
Agreement (“Contractor’s Scope Of Work) for all the Functional Areas, with the
exception of Work directly related to the TCS Functional Areas, which Work shall
remain suspended until further notice.

 
(3)
This Change Order 5 includes the Scope of Work and estimated costs identified in
Contractor’s Change Notices thru CN 178. The Scope of Work as defined by
Exhibit A of the Agreement and modified by previous Change Orders is hereby
revised in accordance with Exhibit C to this Change Order 5.

 
(4)
Contractor agrees to allocate adequate resources to the Project and provide
additional engineers/personnel as may be required, or as may be reasonably
directed by Hoku to mitigate any impact that engineering activities may have on
the overall Project schedule.

 
(5)
The date for completion of the design of “Partial Commercial Operation” (“PCO”)
as described in Exhibit A to the amended Agreement (as further modified by
Exhibit C to this Change Order 5) is now scheduled to be accomplished on or
before the week of December 26, 2010. In connection therewith, both Contractor
and Owner agree to the target delivery schedule shown in Exhibit A hereto and
payment plan for “PCO” as illustrated in Exhibit B hereto.

 
(6)
The date for completion of the design of “Added Scope” (“AS”) as described in
Exhibit A and the last page of Exhibit C hereto is now scheduled to be
accomplished on or before the week of January 16, 2011 (except 26 Process
Diagrams for Unit 65 FCO which are due by January 30, 2011). In connection
therewith, both Contractor and Owner agree to the target delivery schedule shown
in Exhibit A hereto and payment plan for “AS” as illustrated in Exhibit B.

 
(7)
Contractor will provide weekly billings based on the payment schedule contained
in Exhibit B to this Change Order 5. The weekly billings will be paid by Owner
via wire transfer within five (5) days after the issue of the invoice by
Contractor. In connection therewith, once Contractor has issued a weekly
invoice, it shall provide written notice to Owner of the engineering drawings
and/or deliverables associated with such invoice. Owner agrees to review the
invoice and the notice within forty-eight (48) hours of receipt of the invoice
and shall advise Contractor within the same forty  eight (48) hour period of any
concerns or errors in such invoice that could delay payment. Contractor shall
hold the drawings associated with the scheduled payment until actual payment is
received by Contractor. Then, within one business day after receipt of the
aforementioned payment, Contractor shall deliver to Owner the
drawings/deliverables that correspond to the payment.

 
 
 

--------------------------------------------------------------------------------

 
 
(8)
It is understood that the payment schedule contained in Exhibit B hereto will
not necessarily correspond to the actual man-hours expended to complete the
“PCO” and “AS” Work. Accordingly, within thirty (30) days after the last
scheduled payment listed on Exhibit B hereto, Contractor shall submit to Owner
an invoice to reconcile the scheduled payment amounts against the actual amounts
due Contractor based on the actual man hours expended and the rates contained in
the amended Agreement. In the event that payments made by Owner under the
Exhibit B payment schedule exceed the amounts owed to Contractor based on the
actual man hours expended and the rates contained in the amended Agreement, then
Contractor shall reimburse/payback to Owner the amount of any overpayment within
fifteen (15) days of such reconciliation. Likewise, in the event that payments
made by Owner under the Exhibit B payment schedule are less than amounts owed to
Contractor based on the actual man hours expended and the rates contained in the
amended Agreement, then Owner shall make an additional payment to Contractor for
the amount of any under payment within fifteen (15) days of such reconciliation.
Any Work performed by the Contractor for Owner after the last scheduled payment
contained in Exhibit B hereto shall be paid in accordance with the terms of the
amended Agreement.

 
(9)
The parties agree that the estimated cost to Owner for the remaining
Contractor’s Work to achieve “PCO” should be approximately the budget defined in
Exhibit B and the cost to Owner to complete the “AS” Work should be
approximately the total budget defined in Exhibit B; provided, however, that
nothing herein shall (a) fix the Contract amount or guarantee that “PCO” and/or
“AS” will be obtained for the above referenced budgets or (b) in any way alter
or diminish the provisions of the Agreement or Prior Change Orders.

 
(10)
Any additional requests from Owner to Contractor in the future will be managed
by a separate change order agreement.

 
(11)
Except for the Modifications specifically set forth above, this Change
Order No. 5 does not amend the Agreement or Prior Change Orders, and all such
terms and conditions shall remain in full force and effect.

 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
Please sign below to acknowledge your agreement with this Change Order No. 5.
 
Sincerely yours,
 

 
HOKU MATERIALS, INC.
            By:  /s/ (Mike) Tao Zhang     Name: 
(Mike) Tao Zhang 
    Title:  President, Hoku Materials                
Acknowledged and agreed as of December  06, 2010.
             
STONE & WEBSTER, INC.
            By: /s/ Jose Montalvo     Name: Jose Montalvo      Title: Sr. VP
Petrochemicals    

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
[***]

 
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
[***]

 
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
[***]

 
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
 